PER CURIAM.
The only issue in this appeal is the sentence imposed upon defendant after revocation of probation, which sentence is alleged to be defective. The defendant was charged with and convicted of the crime of robbery and use of a firearm in the commission of a felony for which a 25-year sentence was imposed. Subsequently, upon defendant’s motion to mitigate, this sentence was vacated and the defendant was placed on probation for the offense of use of a firearm in commission of a felony; no reference was made in the order of probation to the crime of robbery. Defendant violated the terms of his probation and the court imposed a 7-year sentence for robbery and use of a firearm in commission of a felony. Inasmuch as the State concedes that the sentence imposed by the trial court contains erroneous references to a crime for which defendant was not placed on probation, i. e. robbery, the cause is remanded to the trial court for appropriate corrective action, as reflected by the record herein.
WALDEN, CROSS and MAGER, JJ., concur.